Cite as 2014 Ark. App. 494

                ARKANSAS COURT OF APPEALS
                                     DIVISION IV
                                     No. CV-14-54


WILLIAM L. DURHAM                              Opinion Delivered   September 24, 2014
                             APPELLANT

V.                                             APPEAL FROM THE ARKANSAS
                                               WORKERS’ COMPENSATION
PRIME INDUSTRIAL RECRUITERS,                   COMMISSION
INC.; ELITE WORKFORCE                          [NO. G011082]
MANAGEMENT; AND WELSPUN
PIPES, INC.
                     APPELLEES
                                               AFFIRMED


                            DAVID M. GLOVER, Judge


      In this workers’ compensation case, the Commission affirmed and adopted the ALJ’s

decision, which concluded that William Durham was jointly employed by both Elite

Workforce (Elite) and Welspun Pipes (Welspun). Application of the dual-employment

doctrine protects Welspun from tort liability under the exclusive-remedy provisions of the

Workers’ Compensation Act. In this appeal, Durham contends that 1) the Commission’s

finding that an implied contract of hire existed between him and Welspun was based upon

circular logic, 2) the Commission arbitrarily disregarded all of the documentary evidence

obtained from Welspun regarding the relationship of the parties, and 3) the dissimilar

treatment of Elite employees, as opposed to Welspun employees, refuted the implication of

an implied contract between him and Welspun. We affirm the Commission.
                                Cite as 2014 Ark. App. 494

                                     Standard of Review

       In reviewing Commission decisions, we examine the evidence and all reasonable

inferences deducible therefrom in the light most favorable to the Commission’s findings and

affirm if the decision is supported by substantial evidence. Beaver v. Graphic Packaging, 2011
Ark. App. 524. Substantial evidence exists only if reasonable minds could have reached the

same conclusion without resorting to speculation or conjecture. Id. Although we give

deference to the Commission on issues of weight of evidence and credibility of witnesses, the

Commission may not arbitrarily disregard testimony and is not so insulated that it renders

appellate review meaningless. Id. We will not reverse the Commission’s decision unless we

are convinced that fair-minded persons with the same facts before them could not have

reached the Commission’s conclusions. Id.

                          Applicability of Dual-Employment Doctrine

       In National Union Fire Insurance v. Tri-State Iron & Metal, 323 Ark. 258, 261, 914
S.W.2d 301, 302 (1996), our supreme court described the dual-employment doctrine:

             When a general employer lends an employee to a special employer, the special
       employer becomes liable for workmen’s compensation only if

               (a) The employee has made a contract for hire, express or implied, with the
       special employer;

              (b) The work being done is essentially that of the special employer; and

              (c) The special employer has the right to control the details of the work.

The solution of almost every such case depends upon the answer to the basic, fundamental,

and bedrock question of whether, as to the special employee, the relationship of employer and


                                              2
                                  Cite as 2014 Ark. App. 494

employee existed at the time of the injury. Daniels v. Riley’s Health & Fitness Ctrs., 310 Ark.
756, 840 S.W.2d 177 (1992) (citing Charles v. Lincoln Constr’. Co., 235 Ark. 470, 361 S.W.2d
1 (1962); Stuyvesant Corp. v. Waterhouse, 74 So. 2d 554 (Fla. 1954)). If the facts show such

a relationship, the existence of a general employer should not change or be allowed to confuse

the solution of the problem. Id. Because both employers may each have some control there

is nothing logically inconsistent, when using this test, in finding that a given worker is the

servant of one employer for certain acts and the servant of another for other acts. Id. (citing

Nepstad v. Lambert, 50 N.W.2d 614 (Minn. 1951)). The crucial question is which employer

had the right to control the particular act giving rise to the injury. Id. Because the question

of liability is always raised in relation to some specific act done, the important question is not

whether the employee remains the servant of the general employer as to matters generally but

whether, as to the act in question, he is acting in the business of and under the direction of

one or the other. Id.

                                           Background

       Three persons testified at the hearing before the ALJ: William Durham, claimant; Chris

Rawlings, owner of Elite; and Martin Cain, health, safety, and environment director for

Welspun. Their detailed testimony follows.

       William Durham testified that when he was looking for a job in 2010, he completed

an application for employment at Elite; that he completed it at the Elite office, which is

located on the Welspun property in a separate building; that he did not talk to anyone from

Welspun when he filled out the application at Elite; and that he interviewed at the Elite office


                                                3
                               Cite as 2014 Ark. App. 494

but did not interview with anyone from Welspun. He stated that he was eventually hired by

Elite, and they told him he would be working at Welspun. He said he worked as a quality-

control inspector in the inspection department at Welspun.

       Durham explained that he started his job at the Welspun plant and that he was trained

for a week or two by an Elite employee, who was also a temporary employee working at

Welspun, to work the computers. He said that Elite provided the hard hats, ear plugs,

goggles, and eye protection when he went to work at Welspun; that there were differences

between the Elite and Welspun safety equipment worn by employees; that the Elite hard hats

were orange and the Welspun hats were blue; that the ID badges were different; and that his

ID badge indicated he was an Elite employee. He explained that he was paid by Elite every

week, but Welspun employees were paid every two weeks, and that if he had a problem with

his paycheck he would go to the Elite facility. He stated that he did not always get a lunch

break when he worked at Welspun; that Welspun employees did get lunch breaks; and that

Elite employees were not allowed to go to Welspun employee events.

       Durham explained that Saleem Sawar was his supervisor and that Sawar was a Welspun

employee. He said that Sawar called him into the office one morning and told him that if he

did not miss any days from November until January, Sawar would hire him as a Welspun

employee. He stated that it was his perception that he would have a better job and more pay

as a Welspun employee. He said that in order to be hired by Welspun, he would have to go

through the Welspun office, which was separate from the Elite office.




                                             4
                                Cite as 2014 Ark. App. 494

       Durham testified that on December 21, 2010, he reported to work at 7:00 p.m. and

went to see Sawar to find out which station he was to work. He said that during his

inspection of the pipes, a pipe came in behind him and “smashed” him. He stated that one

of his co-workers, a panel operator, tried to hit the “e-stop” button and reverse the rollers;

that nothing worked and the co-worker came down to try to help him; that he fell to the

ground trying to reach up and grab the co-worker, but the pipes came back and “grabbed”

the co-worker by the head; and that there was nothing he could do about it. Durham

explained that he was taken to the hospital after the accident and that while he was there, he

received a letter from Elite stating that Elite employees needed to come in and sign a waiver.

       On cross-examination, Durham testified that Elite supplied him to Welspun as a

temporary employee, and that he understood if he was hired by Elite he would be working

at the Welspun plant. In discussing a document that he filled out during orientation

conducted by Welspun, he explained that he put his name after the word, “employee”; that

Welspun was written at the top of the document; that he received a document that provided,

“I have received the orientation from the Welspun safety team according to all safety aspects

here at Welspun”; and that his name was printed on the document and he signed and dated

it at the bottom. He said that the training was basically about hard hats, goggles, ear plugs,

and boots; and that they were not shown any particular way to be safe in a plant. He stated

that on the day he was hired, he was given a tour of the Welspun plant and learned about the

different areas; that he met his Welspun supervisor, Saleem Sawar; and that Sawar told him

he would be working in quality control in Welspun’s coating plant.


                                              5
                                 Cite as 2014 Ark. App. 494

       Durham testified that Elite supplied him with his identification card and that his card

got him into the same places as the Welspun identification cards.

       Durham stated that the Elite employee who trained him also taught him how to

inspect pipes and make sure the coatings did not have bubbles; that at some point he worked

at the outbound station in the coating plant; that he was trained by Elite and Welspun

employees; and that the Elite employees were temporary employees from Elite who were

working at the Welspun plant. He identified attendance sheets from Welspun training

sessions that included “Codification in Final Table Inspection, Fire Extinguisher/Fire Safety,

Master Paints, Hearing Protection, Mobile Equipment Inspection, and KXL Inspections.”

       He stated that Welspun decided his rotation, his hours, and which holidays he would

work. He explained that, aside from the helmets, goggles, and his first set of ear plugs, all of

the other equipment he used came from Welspun. He acknowledged that he understood

Welspun could fire him; that every day he went to work, he clocked in at the Welspun plant

and reported to Sawar; that Sawar would tell him what to do that day; that the only reason

he would return to the Elite office was if there was a problem with his check; that no one at

the Elite office ever told him what to do in the Welspun plant; and that there were no Elite

supervisors in the Welspun plant.

       In response to the question whether he considered himself a Welspun employee,

Durham acknowledged that, in a way, he did consider himself a Welspun employee, but in

a way, he did not. He acknowledged that he had testified in his deposition that he considered

himself a Welspun employee because he worked there inside the plant; that Welspun basically


                                               6
                                 Cite as 2014 Ark. App. 494

told him what to do at work; and that his supervisor, Sawar, told him that if he could improve

his attendance, he would probably be hired at Welspun.

       Durham acknowledged that he was injured during the course of his work and received

medical treatment; that all of his medical bills had been paid; that he understood that Elite

supplied people to the Welspun plant only; that the only supervisors he had worked for were

Welspun supervisors; and that the only people who assigned duties were Welspun supervisors.

He stated that if the Welspun plant were not there, he would not have any employment

through Elite.

       Chris Rawlings, who is the owner of Elite, testified that he was responsible for business

functions, financial responsibilities, sales, marketing, and staff management. He stated that he

was familiar with Welspun’s relationship with Elite; that Elite’s primary function was to

“onboard employees and recruit”; and that once the employees were on site, Welspun

dictated work direction, shift hours, pay rates, and everything else. He stated that Elite

employees hired in Little Rock worked only at the Welspun plant and that Elite had had an

exclusive-market contract with Welspun since roughly August 2010. He stated that Elite’s

office was located at the Welspun facility, and he identified a copy of the contract for services

between Welspun and Elite as it existed in 2010. He identified his signature on the document

and stated that once employees were in the facility, payroll was Elite’s primary function. He

stated that Welspun managed the training, management, timekeeping, supervision, direction

of work, setting of shifts and hours, and provision of hard hats and goggles after the first ones

were issued. He said that Welspun disciplined and fired employees provided by Elite; that if


                                               7
                                Cite as 2014 Ark. App. 494

such an employee were fired, there was no place else to go through Elite; that Elite employees

worked exclusively for Welspun; that Welspun had the right to control their work; and that

Elite did not have any supervision in the Welspun plant.

        Rawlings testified that he was familiar with Durham and that Durham was one of the

Elite temporary employees who was assigned to Welspun; that once Durham was sent to the

Welspun plant, Elite could go into the Welspun timekeeping system and get the time that he

logged in and out; and that Elite would then process payroll based on those hours. He

explained that Durham was paid weekly; that the pass-through to Welspun was based on

work hours performed per employee; that Elite created a weekly invoice and submitted it

with the backup timekeeping data; that Welspun would turn over Durham’s hours and pay

Elite for the time that Elite was paying Durham; and that Welspun determined Durham’s pay

rate.

        On cross-examination, Rawlings further explained that Elite was an onsite staff-

management business, and that it did not function as a professional-employer organization,

which has to be registered with the State. He stated that in Elite’s agreement with Welspun,

his company was referred to as the contractor, and that a paragraph of the agreement titled,

“Contractor’s Negligence,” provided that if an Elite employee was negligent and caused

damage, then Elite would indemnify and hold Welspun harmless for any damages caused. He

explained that after the incident involving Durham, Elite was given some direction by

Welspun to have the Elite employees come into the office and sign a waiver form. He could

not recall who specifically told him to do that, but he said it would have been someone in


                                              8
                                 Cite as 2014 Ark. App. 494

Welspun’s upper management. He stated that the waiver agreement existed before the

incident; that it existed between the employee and Welspun, not between the employee and

Elite; that Welspun asked Elite to make sure that everybody had signed one; and that Elite did

not sign any part of it. He acknowledged sending out the January 7, 2011 letter following the

work incident and at the direction of Welspun.

        On redirect examination, Rawlings stated that he was not aware of whether Durham

signed the agreement; that the person who signs the agreement is referred to as an assigned

employee under the agreement; and that the January 7, 2011 letter did not change anything

about the relationship between Elite and Welspun.

        Martin Cain, who is the health, safety, and environment director for Welspun, testified

that he worked directly for the president of Welspun and that he was familiar with Welspun’s

relationship with Elite. He explained that Elite interviewed, screened, and sent employees

to Welspun; that Welspun was committed to its regular employees to try to maintain level

employment for them; and that if there were a decrease in sales, the Elite people would be

the first ones laid off.

        He testified that Welspun hired management employees directly; that it also hired for

positions that required special qualifications, such as an equipment operator, maintenance

machinist, or millwright; and that, generally, Elite provided the other employees. He stated

that Welspun and Elite had a contract for their service, and once Elite supplied a temporary

employee, Welspun trained him at safety orientation and assigned him to a job in the plant

and trained him regarding what job he should do, work instructions, and job-safety analysis.


                                               9
                                 Cite as 2014 Ark. App. 494

He explained that Welspun supervised the employees’ work and decided what job they would

perform, and that Welspun provided any needed replacement equipment and special personal-

protection equipment.

       Cain also testified that Welspun set the shifts and work hours; that Elite temporary

employees and full-time Welspun employees were given the same breaks and had the same

break room; that Welspun could discipline and terminate the employees; that all of the work

done by employees supplied by Elite was for Welspun; that Welspun had the right to control

their work; that Elite did not provide onsite training; and that Elite did not supervise them

in the Welspun plant.

       Cain stated that he was familiar with Durham and the fact that he was injured at the

plant; that Durham was a temporary employee hired by Elite and working at Welspun; that

he was a quality inspector for Welspun, supervised by Saleem Sawar, who was a full-time

employee of Welspun; that Sawar could tell Durham where to work every day and which job

to perform every day; that he could determine which equipment Durham would use and

would make sure he was trained; and that Sawar would determine Durham’s shift and the days

and hours Durham worked.

       He explained that Durham was paid based on an hourly rate; that Welspun provided

the hours to Elite for him to get paid; that Welspun kept track of Durham’s hours at the plant;

that it was done on the same system as full-time Welspun employees; and that no

differentiation was made on the time system.




                                              10
                                 Cite as 2014 Ark. App. 494

        He testified that on December 21, 2010, which was the date Durham was injured,

Durham came to work at the Welspun plant; that he was being supervised by Welspun; that

no Elite supervisors were present and none came to the scene after the accident; that Durham

was treated the same as a full-time Welspun employee; and that his actions were controlled

by Welspun.

                                           Discussion

        All of Durham’s points challenge in some way the Commission’s conclusion that he

was jointly employed by both Elite and Welspun at the time of his injury. He does not

dispute the existence of two of the three elements necessary to establish dual-employment,

i.e., he does not dispute Welspun’s right of control or that he was performing Welspun work

at the time of his injury. He does, however, dispute the existence of an implied contract of

hire.

                                      1. Implied Contract

        Durham contends that the Commission’s finding that an implied contract existed

between him and Welspun was based on circular logic because Welspun expressly disavowed

the existence of such a contract prior to the instant litigation, the ALJ pointed to no evidence

of the existence of such a contract in his decision and did not discuss the waiver, and Saleem

Sawar had offered him at job at Welspun if he improved his attendance. We do not agree

that the Commission employed circular logic in finding an implied contract.

        The ALJ’s decision was affirmed and adopted by the Commission. The ALJ specifically

found that an implied contract of hire existed between Durham and Welspun. The ALJ’s


                                              11
                                 Cite as 2014 Ark. App. 494

decision notes that Durham testified at the full hearing that he understood that if he was hired

by Elite that he would be working in the Welspun plant because Elite supplied employees to

Welspun only. In addition, the ALJ noted that in finding an implied contract of hire, he was

not disregarding the fact that Elite actually paid the claimant’s wages and provided the

claimant with some safety equipment at the time of hire. He explained that whether the

special employer pays the general employer who in turn pays the employee, or whether the

special employer pays the employee directly, the difference was one of mechanics and not

substance.

       Our review of the evidence before the Commission supports the finding of an implied

contract of hire. Durham acknowledged that he knew when he was hired by Elite that he

would be working for Welspun, that he considered himself an employee of both, and that he

attended Welspun’s orientation and training meetings. Durham’s wages were the ultimate

responsibility of Welspun, even though he received his paycheck from Elite, because Welspun

paid Elite for Durham’s work based on the hours he worked, plus payment to Elite for its

services in providing temporary personnel.

       Our review must focus on whether the Commission’s decision displays a substantial

basis for its decision, i.e., could fair-minded persons with the same facts before them have

reached the same conclusion. Beaver, supra. It is within the Commission’s province to

reconcile conflicting evidence, and to determine the true facts. Raulston v. Waste Mgmt., Inc.,

2012 Ark. App. 272, 411 S.W.3d 711.          The Commission’s failure to specifically discuss

conflicting evidence does not mean that it was arbitrarily disregarded where there is substantial


                                               12
                                 Cite as 2014 Ark. App. 494

evidence to support its decision. Id. There was substantial evidence to support the

Commission’s finding of an implied contract for hire between Durham and Welspun.



                                        2. Documents

       Durham next contends that the only way the Commission could have reached its

decision was to arbitrarily disregard all of the documentary evidence obtained from Welspun

regarding the relationship among the parties, along with the testimony of Chris Rawlings.

In particular, he relies on the “Confidentiality and Waiver Agreement,” the January 7, 2011

letter that was sent to Elite employees following Durham’s injury, the “Staffing Services

Agreement,” and the “Agreed Schedule of Contracted Rates.” He further contends under

this point that the Commission’s decision violates “the doctrine against inconsistent

positions,” warranting reversal of the decision. We disagree.

       The fact that these documents refer to Elite employees and designate Elite as the

contractor does not preclude those same employees from also being employees of Welspun,

which is what the Commission concluded. Moreover, it can be fairly said that these

documents support the Commission’s decision. For example, the “Confidentiality and

Waiver Agreement” is attached as Exhibit A to the Staffing Services Agreement, which

provides in part:

              7.4 Dual Employment—For purposes of determining responsibility for
       indemnification under Sections 7.2 and 7.3 above [Contractor’s and Company’s
       negligence], Contractor [Elite] shall be solely responsible for the negligence, gross
       negligence or willful misconduct of any employee Contractor [Elite] provides under
       this Agreement including any employee treated for purposes of Arkansas law as an employee
       of Contractor [Elite] and Company [Welspun].

                                              13
                                 Cite as 2014 Ark. App. 494


(Emphasis added.) Similarly, nothing in the “Agreed Schedule of Contracted Rates” or the

January 7, 2011 letter to “Elite Employees” undermines the Commission’s decision that

Durham was jointly employed by both Elite and Welspun.

       As mentioned previously, the Commission’s failure to specifically discuss conflicting

evidence does not support the position that it arbitrarily disregarded that evidence if there is

substantial evidence to support its decision that Welspun and Elite were joint employers.

Raulston, supra. Here, the Commission determined that Durham was employed by both Elite

and Welspun. The documents relied on by Durham do not demonstrate such inconsistent

positions that fair-minded persons could not consider them as part of the overall evidence and

reach the same result as the Commission that Durham was jointly employed by both Elite and

Welspun.

       As our supreme court explained in Edgin v. Entergy Operations, Inc., 331 Ark. 162, 169,

961 S.W.2d 724, 727 (1998):

               Furthermore, our interpretation of this agreement is not inconsistent with the
       sound public policy considerations that form the basis of our workers’ compensation
       laws. Nor is it inconsistent with this court’s previous holdings in Daniels v. Riley’s
       Health & Fitness Ctrs., 310 Ark. 756, 840 S.W.2d 177 (1992), and National Union Fire
       Ins. v. Tri-State Iron & Metal, 323 Ark. 258, 914 S.W.2d 301 (1996), which involved
       the application of the dual-employment doctrine. In both of those cases, this court
       held that the workers, who were employed by temporary employment agencies and
       were injured while working their assigned jobs for a special employer, were not
       entitled to bring suit against those special employers, as such claims were barred by the
       exclusive-remedy provision of our Workers’ Compensation Act.




                                              14
                                Cite as 2014 Ark. App. 494

Our review convinces us that there was substantial evidence to support the Commission’s

decision, and the existence of the documents relied on by Durham do not support reversal of

that decision.

                                   3. Dissimilar Treatment

        For his final argument, Durham contends that the dissimilar treatment of Elite

employees, as opposed to Welspun employees, refutes the implication of an implied contract

between him and Welspun. He lists examples, such as Elite employees wore different-colored

hard hats and identification badges, Elite employees used a separate human-resources office,

Elite employees were paid weekly while Welspun employees were paid every two weeks, and

Welspun events did not include Elite employees. The argument is simply not convincing and

demonstrates a misunderstanding of the concept of dual employment. We have earlier held

in this opinion that the Commission’s finding that an implied contract existed between

Durham and Welspun was supported by substantial evidence. Durham’s argument here does

not convince us otherwise.

        Affirmed.

        HARRISON and WYNNE, JJ., agree.

        M. Keith Wren, for appellant.

        Friday, Eldredge & Clark, LLP, by: James M. Simpson, Guy Alton Wade, and Phillip M.

Brick, Jr., for appellees.




                                             15